DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3 and  4-19 are pending in this application.Claims 1, 15, and 17-18 are presented as currently amended claims.
Claims 2-3, 5-14, 16 and 19 are presented as original claims.
No claims are newly presented.
Claims 4 and 20 are cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 20190368882 A1) in view of Ichikawa et al (US 20130110343 A1) (hereinafter Ichikawa) in view of Chen (US 20180188042 A1). As regards the individual claims:
Regarding claim 1, Wheeler teaches a method of:
A path providing device configured to provide path information to a vehicle, the device comprising: (Wheeler: ¶ 045; planning module 220 receives the information describing the surroundings of the vehicle from the prediction module 215, the route 240 that determines the destination of the vehicle, and the path that the vehicle should take to get to the destination [and uses them to] plan a sequence of actions that the vehicle needs to take [and] provides the details of the plan comprising the sequence of actions to be taken by the vehicle)
a communicator configured to receive a high-definition map from a server (Wheeler: ¶ 032; HD map system 100 includes an online HD map system 110 [server] that interacts with a plurality of vehicles [in one embodiment] a vehicle computing system 120 may make a request for HD map data for driving along a route and the online HD map system 110 provides the requested HD map data.) (Wheeler: Fig. 001; [showing vehicles and server in communication])

    PNG
    media_image1.png
    548
    787
    media_image1.png
    Greyscale

an interface configured to receive sensing information from one or more sensors provided in the vehicle (Wheeler: ¶ 032; The online HD map system 110 receives sensor data captured by sensors of the vehicles, and combines the data received from the vehicles 150 to generate and maintain HD maps.)
wherein the processor is configured to (i) filter n pieces of sensing information among m pieces of sensing information received from the one or more sensors, and (ii) control the communicator to transmit the n pieces of sensing information to the server, and wherein m and n are natural numbers, and n is smaller than m (Wheeler: ¶ 150; online HD map system 110 then sends 1410 the selected vehicle 150 a request for additional data. In particular, the request for additional data may pertain to the particular location of the geographical region. The additional data requested may be in general, i.e. whatever data the selected vehicle is able to sense while traversing the particular location, or may be specific, i.e. a particular kind of sensor data [where requesting a particular kind of sensor data results in filtering of raw sensor data])
Wheeler does not explicitly teach:
the forward path information being configured to: based on a destination being set in the vehicle, guide the vehicle along a path to the destination; however, Ichikawa does teach:
the forward path information being configured to: based on a destination being set in the vehicle, guide the vehicle along a path to the destination (Ichikawa: ¶ 038; automated driving mode can be switched to three kinds of modes, [the first is] automated driving in which travel is performed to the destination set using the destination setting unit 3 (hereinafter, referred to as automated driving to the destination), [the second is] automated driving in which travel is performed along the current travel path of the host vehicle (hereinafter, referred to as automated driving along the road)) (Ichikawa: ¶ 059; If it is determined that the destination has been set in step S20, the automated driving mode switching unit 51 outputs the destination to the destination route generation unit 52, and the destination route generation unit 52 which receives the destination generates a route for the automated driving to the destination and further transmits the generated route to the vehicle travel control unit) (Ichikawa: Fig. 004; [showing routing with or without destination selected])

    PNG
    media_image2.png
    406
    464
    media_image2.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wheeler with the teachings of Ichikawa based on a motivation to account for the well-known in the art vehicle state of not having a destination set. A person of ordinary skill in the art would recognize that a vehicle forward path information generating device has a limited number of possible states, including having a destination set or not having a destination set and, as such, it would be obvious to try addressing the finite number of identified, predictable states.
Ichikawa further teaches:
and a processor configured to generate forward path information based on the high-definition map (Ichikawa: ¶ 059; automated driving mode switching unit 51 outputs the destination to the destination route generation unit 52, and the destination route generation unit 52 which receives the destination generates a route for the automated driving to the destination and further transmits the generated route to the vehicle travel control unit [using a map database]).
and based on the destination not being set in the vehicle, guide the vehicle along a second path on which the vehicle is most likely to travel (Ichikawa: ¶ 038; automated driving mode can be switched to three kinds of modes, [the first is] automated driving in which travel is performed to the destination set using the destination setting unit 3 (hereinafter, referred to as automated driving to the destination), [the second is] automated driving in which travel is performed along the current travel path of the host vehicle (hereinafter, referred to as automated driving along the road)) (Ichikawa: ¶ 060; if it is determined that a destination has not been set [then] the road travel route generation unit 53 which receives the route generation instruction generates a route for the automated driving along the road [mode])
and wherein the processor is configured to change a value of n based on a speed of the vehicle such that a usage amount of the processor is constant even if the speed of the vehicle varies (Chen: ¶ 105; HD map system removes the stationary point [e.g. where speed = 0] cloud samples by prefiltering the track samples [wherein] relative locations from global LiDAR poses can vary each time a global optimization is computed, resulting in unstable non-stationary samples.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wheeler with the teachings of Chen based on a motivation to automate the generation of high definition maps more frequently for less cost (Chen; ¶ 005).
Regarding claim 2, as detailed above, Wheeler in view of Ichikawa in view of Chen teaches the invention as detailed with respect to claim 1. Wheeler further teaches:
filter the n pieces of sensing information based on a message received from the server (Wheeler: ¶ 150; online HD map system 110 then sends 1410 the selected vehicle 150 a request for additional data. In particular, the request for additional data [inter alia] may be specific, i.e. a particular kind of sensor data)
Regarding claim 3, as detailed above, Wheeler in view of Ichikawa in view of Chen teaches the invention as detailed with respect to claim 2. Wheeler further teaches:
change a value of n in response to the message received from the server (Wheeler: ¶ 150; online HD map system 110 then sends 1410 the selected vehicle 150 a request for additional data. In particular, the request for additional data may pertain to the particular location of the geographical region. The additional data requested may be in general, i.e. whatever data the selected vehicle is able to sense while traversing the particular location, or may be specific, i.e. a particular kind of sensor data [where requesting a particular kind of sensor data results in a change in n])
Regarding claim 5, as detailed above, Wheeler in view of Ichikawa in view of Chen teaches the invention as detailed with respect to claim 2. Wheeler further teaches:
change a value of n based on a location of the vehicle (Wheeler: ¶ 150; online HD map system 110 then sends 1410 the selected vehicle 150 a request for additional data. In particular, the request for additional data may pertain to the particular location of the geographical region. The additional data requested may be in general, i.e. whatever data the selected vehicle is able to sense while traversing the particular location, or may be specific, i.e. a particular kind of sensor data [where requesting a particular kind of sensor data results in filtering of raw sensor data]);
Regarding claim 6, as detailed above, Wheeler in view of Ichikawa in view of Chen teaches the invention as detailed with respect to claim 2. Wheeler further teaches:
calculate priorities of the m pieces of sensing information, respectively (Wheeler: ¶ 123; the vehicle 150 determines that an identified change is a significant change if it affects a lane usability or has a large effect on localization (i.e., registering 2D images or the LIDAR scanner data in the 3D coordinate system of the occupancy map.) The vehicle 150 may prioritize discrepancies to be reported based on significance values.)
according to a preset condition (Wheeler: ¶ 123; compares the identified discrepancies to a discrepancy threshold)
and filter the n pieces of sensing information based on the priorities (Wheeler: ¶ 123; A more significant discrepancy may be reported sooner than a less significant discrepancy [where ordering the upload of sensing data requires filtering out data of less importance]) (Wheeler: ¶ 125; In some embodiments, immediately if the associated significance value is greater than a threshold. The online HD map system 110 may request additional data (e.g., raw sensor data) associated with the discrepancy from the vehicle 150. The request may indicate a level of urgency that requires the vehicle 150 to respond within a predetermined time interval. If the level of urgency is low, the vehicle 150 may wait for a high-speed connection to send the additional data to the online HD map system 110)
Regarding claim 7, as detailed above, Wheeler in view of Ichikawa in view of Chen teaches the invention as detailed with respect to claim 6. Wheeler further teaches:
sequentially transmit the n pieces of sensing information to the server according to the priorities (Wheeler: ¶ 123; A more significant discrepancy may be reported sooner than a less significant discrepancy.) (Wheeler: ¶ 125; In some embodiments, immediately if the associated significance value is greater than a threshold. The online HD map system 110 may request additional data (e.g., raw sensor data) associated with the discrepancy from the vehicle 150. The request may indicate a level of urgency that requires the vehicle 150 to respond within a predetermined time interval. If the level of urgency is low, the vehicle 150 may wait for a high-speed connection to send the additional data to the online HD map system 110)
Regarding claim 8, as detailed above, Wheeler in view of Ichikawa in view of Chen teaches the invention as detailed with respect to claim 6. Wheeler further teaches:
change the preset condition based on the message received from the server (Wheeler: ¶ 125; The online HD map system 110 may request additional data (e.g., raw sensor data) associated with the discrepancy from the vehicle 150. The request may indicate a level of urgency that requires the vehicle 150 to respond within a predetermined time interval.)
Regarding claim 9, as detailed above, Wheeler in view of Ichikawa in view of Chen teaches the invention as detailed with respect to claim 6. Wheeler further teaches:
the preset condition includes a first condition and a second condition, and wherein the processor is configured to calculate the priorities according to one of the first condition or the second condition based on a location of the vehicle (Wheeler: ¶ 125; In some embodiments, immediately if the associated significance value is greater than a threshold [a first condition]. The online HD map system 110 may request additional data (e.g., raw sensor data) associated with the discrepancy from the vehicle 150. The request may indicate a level of urgency that requires the vehicle 150 to respond within a predetermined time interval [a second condition]. If the level of urgency is low, the vehicle 150 may wait for a high-speed connection [which depends on location] to send the additional data to the online HD map system 110)
Regarding claim 10, as detailed above, Wheeler in view of Ichikawa in view of Chen teaches the invention as detailed with respect to claim 1. Wheeler further teaches:
perform positioning to thereby specify a location of the vehicle based on the high-definition map and at least one of the m pieces of sensing information (Wheeler: ¶ 082; The vehicle 150 processes 904 the sensor data to determine a current location of the vehicle 150, and detects a set of objects (e.g., landmarks) from the sensor data.)
Regarding claim 11, as detailed above, Wheeler in view of Ichikawa in view of Chen teaches the invention as detailed with respect to claim 10. Wheeler further teaches:
calculate accuracy of each of the m pieces of sensing information based on the location of the vehicle (Wheeler: ¶ 105; HD map system 110 updates 1010 landmark objects based on the verification record types and raw sensor data in the group. For example, the online HD map system 110 increases the confidence value associated with each landmark object that corresponds to one or more match records [calculation] of confidence value adjustment can be determined based on various factors [inter alia] a location of the landmark object) (Wheeler: Fig. 010; [showing determining a confidence for location of sensor observational data and using that to determine if database should be updated])

    PNG
    media_image3.png
    790
    386
    media_image3.png
    Greyscale

Regarding claim 12, as detailed above, Wheeler in view of Ichikawa in view of Chen teaches the invention as detailed with respect to claim 11. Wheeler further teaches:
calculate priorities of the m pieces of sensing information, respectively, according to the accuracy, and filter the n pieces of sensing information based on the priorities (Wheeler: ¶ 125; In some embodiments, immediately if the associated significance value is greater than a threshold. The online HD map system 110 may request additional data (e.g., raw sensor data) associated with the discrepancy from the vehicle 150. The request may indicate a level of urgency that requires the vehicle 150 to respond within a predetermined time interval. If the level of urgency is low, the vehicle 150 may wait for a high-speed connection to send the additional data to the online HD map system 110) (Wheeler: Fig. 010; [showing determining a confidence for location of sensor observational data and using that to determine if database should be updated])
Regarding claim 13, as detailed above, Wheeler in view of Ichikawa in view of Chen teaches the invention as detailed with respect to claim 11. Wheeler further teaches:
based on the accuracy being lower than a reference, to generate a message that restricts an execution of a function of a sensor that has generated the sensing information having the accuracy lower than the reference (Wheeler: ¶ 103; online HD map system 110 removes 1006 outlier verification records and outlier raw sensor data. An outlier verification record is a verification record for which the verification result is inconsistent with other verification records for a particular location [and the system may] identify outlier verification records and outlier raw sensor data. Outlier verification records and outlier sensor data are likely to be caused by errors. By removing both of these, the online HD map system 110 improves the reliability as well as the accuracy of the HD maps.)
Regarding claim 14, as detailed above, Wheeler in view of Ichikawa in view of Chen teaches the invention as detailed with respect to claim 10. Wheeler further teaches:
filter one or more pieces of sensing information (Wheeler: ¶ 083-093; The vehicle 150 obtains 906 a set of represented objects (e.g., landmarks represented on the LMap) based on the current location of the vehicle [based from sensor data and if] vehicle 150 determines that there is a mismatch if the location data and the geometric shape data of an object detected by the vehicle (or an object on the map) does not match the location data and geometric shape data of any object on the map (or any object detected by the vehicle.) The vehicle 150 creates 914 a mismatch record [which is filtered in step [916]])
which have been used to perform the positioning among the m pieces of sensing information, to be the n pieces of sensing information (Wheeler: ¶ 082; The vehicle 150 processes 904 the sensor data to determine a current location of the vehicle 150, and detects a set of objects (e.g., landmarks) from the sensor data.) (Wheeler: Fig. 009; [showing process of sensor data gathering, positioning, and data elimination])

    PNG
    media_image4.png
    771
    529
    media_image4.png
    Greyscale

Regarding claim 15, as detailed above, Wheeler in view of Ichikawa in view of Chen teaches the invention as detailed with respect to claim 1. While Wheeler does not explicitly teach:
control the communicator to restrict the n pieces of sensing information from being transmitted to the server based on the vehicle being located in a predetermined area in response to a transmission restriction message received from the server; Wheeler does teach:
A server defining and transferring an active geo-zone to a mobile device which will collect and later transmitting updated HD map data back to the server (Wheeler: ¶ 148-151; online HD map system 110 then identifies [vehicles] location about which the online system needs or desires to have collected current vehicle sensor data [and sends a] request may comprise a start location and an end location at which to begin recording data and at which to cease recording data, respectively, for responding to the request for additional data [after which the data is uploaded]). 
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Wheeler teaches the above limitation based on the logic that the only difference between these two teachings is if default setting for updated map data is defaulted on or defaulted off, and consequently if the server is overriding that setting to on or off. As altering a default setting is well known and routine in the art, it would have been obvious to a person of ordinary skill in the art to configure it differently.
Regarding claim 17, as detailed above, Wheeler in view of Ichikawa in view of Chen teaches the invention as detailed with respect to claim 1. Wheeler further teaches:
based on an object included in the high-definition map not matching object sensing information corresponding to the object sensed by the one or more sensors, to control the communicator to transmit the object sensing information to the server (Wheeler: ¶ 154; Upon determining that there is a map discrepancy, the vehicle 150 encodes 1550 information describing the discrepancy in a message. The message, or update message, is described with greater detail in the earlier section with regard to the map discrepancy module 290. The message comprises information which the online HD map system 110 may use to understand and/or analyze the discrepancy and/or update HD maps with the new information)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Ichikawa in view of Chen in view of ABC News ("Pentagon: No Google Earth maps of bases") (hereinafter ABC)
Regarding claim 16, as detailed above, Wheeler in view of Ichikawa in view of Chen teaches the invention as detailed with respect to claim 1. While Wheeler does not explicitly teach:
set a predetermined area based on a transmission restriction message, the predetermined area varying based on the transmission restriction message; ABC does teach:
that, as policy, military bases are geofenced to prevent automatic uploading of street view tiles (ABC: pg. 002; It is against our policy to request access to military bases for the purpose of capturing imagery in Street View," he said, adding that when Google was contacted, the imagery [which had been automatically collected, integrated into high definition maps, and transmitted to mobile users] was taken off the site within about 24 hours.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that ABC teaches the above limitation based on the logic that other similar products, such as Google Street View, as policy, geofence military bases to prevent automatic uploading of street view tiles and it would have been obvious to one having ordinary skill in the art to similarly geofence the instant invention because it is a similar automated map-creation device addressing similar problems; and further, to the extent the instant invention further automates such geofencing, it has been held that changing between an automatic means and a manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
Finally, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wheeler with the teachings of ABC because the Street View product is a similar automated map-creation device addressing similar problems as the instant invention and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way (MPEP 2141(I)).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Chen. As regards the individual claims:
Regarding claim 18, Wheeler teaches a method of:
a server configured to provide a high-definition map (Wheeler: ¶ 35-36; The online HD map system 110 receives 115 data collected by sensors of a plurality of vehicles 150 [then] builds high definition maps based on the collective information[and] sends 125 HD maps to individual vehicles 150 as required by the vehicles)
and a path providing device configured to (Wheeler: ¶ 045; planning module 220 receives the information describing the surroundings of the vehicle from the prediction module 215, the route 240 that determines the destination of the vehicle, and the path that the vehicle should take to get to the destination [and uses them to] plan a sequence of actions that the vehicle needs to take [and] provides the details of the plan comprising the sequence of actions to be taken by the vehicle)
(i) provide the high-definition map received from the server to one or more sensors provided in a vehicle (Wheeler: ¶ 036; online HD map system 110 sends 125 HD maps to individual vehicles 150 as required by the vehicles 150. For example, if an autonomous vehicle needs to drive along a route, the vehicle computing system 120 of the autonomous vehicle provides information describing the route being travelled to the online HD map system 110. In response, the online HD map system 110 provides the required HD maps for driving along the route.) (ii) perform positioning for specifying a location of the vehicle using at least one of sensing information received from the one or more sensors (Wheeler: ¶ 082; The vehicle 150 processes 904 the sensor data to determine a current location of the vehicle 150, and detects a set of objects (e.g., landmarks) from the sensor data.)
 (iii) transmit the location of the vehicle to the server (Wheeler: ¶ 084; for each matched geometric shape, the vehicle 150 compares the latitude and longitude coordinates [and]) (Wheeler: ¶ 093; determines that there is a mismatch [and if so]) (Wheeler: ¶ 098; transmits 916 one or more verification records that are determined to be reported to the online HD map system [including location and filtered sensor data])
wherein the path providing device is configured to filter n pieces of sensing information among m pieces of sensing information received from the one or more sensors, and transmit the n pieces of sensing information to the server, wherein the server is configured to receive the n pieces of sensing information from the path providing device, and wherein m and n are natural numbers, and n is smaller than m (Wheeler: ¶ 150; online HD map system 110 then sends 1410 the selected vehicle 150 a request for additional data. In particular, the request for additional data may pertain to the particular location of the geographical region. The additional data requested may be in general, i.e. whatever data the selected vehicle is able to sense while traversing the particular location, or may be specific, i.e. a particular kind of sensor data [where requesting a particular kind of sensor data results in filtering of raw sensor data]) (Wheeler: Fig. 009).
and wherein the path providing device is configured to change a value of n based on a speed of the vehicle such that a usage amount of a processor of path providing device is constant even if the speed of the vehicle varies (Chen: ¶ 105; HD map system removes the stationary point [e.g. where speed = 0] cloud samples by prefiltering the track samples [wherein] relative locations from global LiDAR poses can vary each time a global optimization is computed, resulting in unstable non-stationary samples.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wheeler with the teachings of Chen based on a motivation to automate the generation of high definition maps more frequently for less cost (Chen; ¶ 005).
Regarding claim 19, as detailed above, Wheeler in view of Chen teaches the invention as detailed with respect to claim 18. Wheeler further teaches:
change a value of n based on the location of the vehicle (Wheeler: ¶ 150; online HD map system 110 then sends 1410 the selected vehicle 150 a request for additional data. In particular, the request for additional data may pertain to the particular location of the geographical region. The additional data requested may be in general, i.e. whatever data the selected vehicle is able to sense while traversing the particular location, or may be specific, i.e. a particular kind of sensor data [where requesting a particular kind of sensor data results in filtering of raw sensor data])
Response to Arguments
Applicant's remarks filed May 24, 2022 have been fully considered.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(f) claim interpretation and 35 U.S.C. § 112(b) rejections is persuasive and the rejection is hereby withdrawn.
Applicant’s arguments with respect to claims 1 and 18, formerly dependent claim 4, have been considered but are not persuasive. Applicant argues that applied art Chen fails to teach "chang[ing] the number of sensing information transmitted to the server based on a speed of the vehicle, instead [Chen] simply remov[es] the track sample (e.g., sample of a point at which the speed is 0).” Examiner disagrees and points to instant application claim 1 which recites “(i) filter n pieces of sensing information among m pieces of sensing information received from the one or more sensors, and (ii) control the communicator to transmit the n pieces of sensing information to the server.” This limitation (i) requires eliminating “n” pieces of collected sensor information. The applied art, Chen recites “HD map system removes the stationary point cloud samples by prefiltering the track samples.” (Chen: ¶ 105 (emphasis added)). Chen’s teaching of point cloud points is removing individual sensor distance measurements, which consequently reduces the number of sensor observations from a value m to (m-n), where n is the number removed due to having being measured at zero velocity. Chen Fig. 1 further teaches that the results of this calibration-unwinding-alignment transformation process is uploaded to a broader system, encompassing a server, to facilitate further machine learning (Chen ¶ 132; Chen Fig. 1). Therefore, it would be obvious to a person of ordinary skill in the art Chen does teach “(i) filter n pieces of sensing information among m pieces of sensing information received from the one or more sensors, and (ii) control the communicator to transmit the n pieces of sensing information to the server.”

    PNG
    media_image5.png
    434
    637
    media_image5.png
    Greyscale

Applicant further argues that Chen does not teach "that a usage amount of the processor is constant even if the speed of the vehicle varies.” Examiner disagrees and points to Chen ¶ 105 which describes the process and benefits of filtering these point samples by explain that failing to remove them, in conjunction with a relative position error, can “result[] in unstable non-stationary samples” during the global optimization process. This fact, in conjunction with Chen’s ¶ 106 teaching that the initial stages of global optimization requires applying an unwinding transform would be recognized by a person of ordinary skill in the art as increasing CPU usage when stationary samples are introduced in the global optimization processes Thus, the process of eliminating point samples reduces failed unwinding transforms and the resulting increased CPU usage, consequently resulting in a leveling of CPU usage. Therefore, Applicant's arguments with respect to obviousness of claims 1 and 18  have been fully considered but they are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Habib et al (US 20160223355 A1) which discloses a system generating a potential route based on a navigation information or a status information with a mechanism for identifying a discrepancy between the first map and the second map.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3663
/MACEEH ANWARI/Primary Examiner, Art Unit 3663